Citation Nr: 1034695	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for Department of 
Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 
1967 and from January 1974 to February 1976.  He died in June 
1985.  The appellant seeks benefits as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision letter of November 2007 by the VA 
Regional Office (RO) in St. Petersburg, Florida.  In the 
decision, the RO determined that the appellant was not entitled 
to benefits as the Veteran's surviving spouse because she was 
divorced from the Veteran at the time of his death.

In June 2010, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A copy 
of the transcript is of record.

The Board further notes that the original rating decision that 
was initially appealed was phrased to include entitlement to 
Dependency and Indemnity Compensation (DIC) benefits, death 
pension benefits, and accrued benefits.  A review of the file 
indicates that the Veteran only applied for death pension 
benefits in her September 2007 claim.  After a consideration of 
the evidence and arguments of record, including the appellant's 
June 2010 hearing testimony, the Board has recharacterized the 
issue as simply whether the appellant may be recognized as the 
Veteran's spouse so that eligibility of death pension benefits 
may be considered.  Despite the RO's phrasing, this is 
essentially the issue that the RO developed on the September 2008 
statement of the case (SOC), and a threshold matter to the claim 
for death pension.  As such, the Board has recharacterized the 
issue as above.
FINDINGS OF FACT

1.  The Veteran was married to E.C.M. in May 1966 and divorced 
from her in October 1975.

2.  The Veteran and the appellant were married in March 1977 and 
remained married until the time of the Veteran's death.

3.  The appellant did not live with the Veteran continuously from 
the date of marriage to the date of death, and separation was not 
due to the misconduct of, or procured by, the Veteran.

4.  The Veteran died in June 1985.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's 
surviving spouse for VA death pension purposes are not met.  38 
U.S.C.A. § 1541(a) (West 2002);       38 C.F.R. §§ 3.1(j), 3.50 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, where the law, and not the evidence, is dispositive of 
the claim, the above provisions are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  As shown below, the undisputed facts 
preclude the appellant from being recognized as the surviving 
spouse of the Veteran for purposes of the death pension benefits 
to which she claims entitlement.  The claims for entitlement to 
these benefits must therefore be denied as a matter of law, and 
VCAA notice is thus inapplicable to them.

Analysis

VA death pension benefits may be paid to a surviving spouse who 
was married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the marriage; or 
(3) in the case of World War II veterans, prior to January 1, 
1957 (or May 8, 1985, in the case of Vietnam era veterans).  38 
U.S.C.A. § 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.54(a) 
(2009).

As is relevant to this case, a threshold requirement for 
entitlement to death pension benefits is that an appellant be a 
"surviving spouse" of the Veteran.  38 C.F.R.        § 3.50.

A surviving spouse for VA purposes is defined as a person of the 
opposite sex whose marriage to a veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death; and (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without fault 
of the spouse; and (2) has not remarried or has not since the 
death of the veteran lived with another person of the opposite 
sex and held himself/herself out openly to the public to be the 
spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 
(2009).  A surviving spouse may qualify for pension, 
compensation, or dependency and indemnity compensation under the 
appropriate circumstances.  See 38 C.F.R. § 3.54 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the claims file reveals that the Veteran married 
E.C.M. in May 1966.  An October 1975 divorce decree of record 
establishes that the Veteran was divorced from E.C.M. on that 
date.  The Veteran subsequently married the appellant in March 
1977.  On the Veteran's death certificate, the Veteran's marital 
status was listed as "divorced."  No divorce decree for the 
appellant and the Veteran is contained in the claims file, and 
the appellant insists she remained married to the Veteran until 
the time of his death.

In a September 2008 SOC, the RO indicated that the Veteran was 
divorced twice from E.C.M., once in October 1975 and once in 
January 1979.  A review of the court documents of record reveals 
that this is inaccurate.  The Veteran was divorced once from 
E.C.M. in October 1975.  The January 1979 date was the expiration 
date of the notary public commission, not the date of an 
additional divorce.

Despite the marking on the death certificate, the Board finds 
that the preponderance of the evidence is in favor of determining 
that the appellant was married to the Veteran until the time of 
his death.  The Board finds, however, that the appellant does not 
qualify as a surviving spouse as defined by 38 C.F.R. §§ 3.50(b).

At the June 2010 Board hearing, the appellant testified that she 
and the Veteran were separated sometime in 1982.  This indicates 
that the Veteran and the appellant were separated for three years 
prior to the Veteran's death in 1985.  The appellant also 
testified that although she and the Veteran both resided in 
Sacramento, California, they were living apart, did not see one 
another, and the Veteran was living with another woman.

Thus, the Board finds that the appellant does not qualify as a 
surviving spouse because she did not live with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death.  The Board notes, however, that 38 C.F.R.               
§ 3.50(b)(1) provides an exception for when there was a 
separation which was due to the misconduct of, or procured by, 
the veteran without fault of the spouse.  In this case, the 
appellant does not allege that the separation was due to the 
misconduct of, or procured by, the Veteran without fault of the 
appellant.  At the June 2010 Board hearing, she mentioned that 
the Veteran kidnapped her daughter, however, she stated that this 
occurred after the parties were already separated.  Therefore, 
the separation was not due to misconduct of, or procured by, the 
Veteran.

As the appellant does not meet the definition of a surviving 
spouse as set forth in  38 C.F.R. § 3.50(b), she is not entitled 
to death pension benefits.  Because the law is dispositive on 
this issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


